Citation Nr: 1204466	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  95-24 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability, from May 6, 1994, through August 3, 2004.

2.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability, as of August 4, 2004, through to December 19, 2004.

3.  Entitlement to a rating in excess of 60 percent for a lumbar spine disability, as of December 20, 2004.

4.  Entitlement to an initial rating in excess of 10 percent rating for incomplete paralysis of the sciatic nerve in the lower right extremity, from September 23, 2002, through December 19, 2004.  

5.  Entitlement to a separate disability rating for incomplete paralysis of the sciatic nerve in the lower right extremity, prior to September 23, 2002.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was originally awarded entitlement to service connection for a low back strain by means of rating decision dated in July 1974, and an initial disability rating of 10 percent was assigned.  The current claim on appeal for an increased disability rating was received on May 6, 1994.  By means of rating decisions dated in September 1994, June 1995, and August 1995, the RO continued the previously assigned rating of 10 percent.  

In May 1997, the RO revisited the matter and determined that a disability rating of 20 percent was warranted for the Veteran's service-connected low back strain, effective May 6, 1994.  In November 2004, the RO held that a disability rating of 40 percent was warranted for the Veteran's low back strain with degenerative disc disease of the lumbar spine, effective August 4, 2004.  

In September 2005, the RO determined that an increased disability rating was not warranted for the Veteran's service-connected lumbar spine disability and denied entitlement to TDIU. 

In December 2008, the Board remanded the matter for additional evidentiary development.  The Board revisited the matter in March 2011 and held that from May 6, 1994, to August 3, 2004, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability had not been met; from August 4, 2004, to December 19, 2004, the criteria for a disability rating in excess of 40 percent for a lumbar spine disability had not been met; as of December 20, 2004, the criteria for a disability rating of 60 percent, but no higher, for a lumbar spine disability had been met; and from September 23, 2002, to December 19, 2004, the criteria for a separate 10 percent rating for incomplete paralysis of the sciatic nerve in the lower right extremity had been met.  The Board also remanded the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for additional evidentiary development.

The Veteran appealed the March 2011 Board decision to the United States Court of Appeals for Veterans Claims.  In August 2011, the Veteran's representative and the VA General Counsel filed a joint motion to vacate the Board decision and remand the claims.  The Court granted the motion by an order issued in August 2011.

The Board acknowledges that issue of entitlement to an award of TDIU remains on appeal; however, it has not been recertified to the Board and it is inextricably intertwined with the matters on appeal.  Therefore, the adjudication must be deferred on remand until the development and adjudication of the increased rating claims has been accomplished.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges entitlement to increased disability ratings for his service-connected lumbar spine disability, currently rated as 20 percent disabling from May 6, 1994, through August 3, 2004; 40 percent disabling from August 4, 2004, to December 19, 2004; 60 percent disabling as of December 20, 2004.  The Veteran's low back disability also includes a separate 10 percent rating for incomplete paralysis of the sciatic nerve in the lower right extremity from September 23, 2002, to December 19, 2004.  

In this case, the record contains no VA clinical reports since July 2009.  In a January 2112 statement, the Veteran's accredited representative indicated that there are outstanding records from the VA outpatient clinic in Chattanooga, Tennessee.  Such records must be obtained prior to adjudication of the claim.  Additionally, the Board notes that, with the exception of an x-ray report dated in March 1997, the record is absent any VA or private treatment records dating from 1995 to 2004.

The Veteran's representative has also requested that the Veteran be scheduled for another VA examination to evaluate the severity of his low back disability.  The last VA examination was conducted in May 2011, in connection with his claim for an award of TDIU.  

The Board notes that the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  
The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381   (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403   (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

In this case, neither the Veteran or his representative have provided details from which to determine whether his low back disorder has materially worsened since May 2011.  However, given the request for a new examination, it appears that a worsening can be inferred.  Thus, affording the benefit of the doubt to the Veteran, the Board finds that he is entitled to another evaluation to evaluate the current severity of the disability in question.  

Additionally, in a February 2010 letter to his Congressman,  the Veteran indicated that had applied for benefits from the Social Security Administration (SSA) in April 2009.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination. See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, any disability determination by the SSA, as well as any records used in reaching such determination, must be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his lumbar spine disability.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record, to include VA and private treatment records dating from 1995 trough 2004.  Obtain VA medical records pertaining to the Veteran that are dated since July 2009.  If any such records cannot be located, this fact should be noted in the claims file and communicated to the Veteran.  

3.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the current level of severity of the orthopedic and neurologic manifestations of his service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.

(a) The examiner must further report the complete range of motion for the thoracolumbar spine.  In providing this objective information, he should indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified and, to the extent possible, expressed in lost degrees of motion.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b) evaluate the extent and severity of any diagnosed neurologic deficiencies, to include the service-connected incomplete paralysis of the sciatic nerve in the lower right extremity, by rendering an opinion as to whether it more nearly approximates incomplete paralysis of the sciatic nerve (that is mild; moderate; moderately severe; or severe, with marked muscular atrophy) or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

(c) The physician should further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

All opinions should be accompanied by a clear rational.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  Following the above development, review and readjudicate the claims.  See 38 C.F.R. § 4.2. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case at her most recent address of record, and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


